Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, Line 4 recites the limitation "a main line" which is recited after "a main line" has already been introduced. This should be amended to read "the main line".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22, Line 2 recites the limitation "the main line or the branch line" which renders the claim indefinite.
Claims 22 depends from claim 20, which previously introduces a main line for both the first flow control module and the second flow control module.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Donald (US 6,823,941).
Donald (US 6,823,941) discloses:
13. (Original) A system comprising: 
a first flow control module assembly (annotated lower portion of 5b containing points 1-5) comprising: 
an inlet (1) and at least two outlets (2, 3, 5); 
a main line (between 1 and intersection of 2,3,4) that is in fluid communication with the inlet; 
a first branch line (4) coupled to the main line and to a first outlet of the at least two outlets; and 
a second branch line (3) coupled to the main line and to a second outlet of the at least two outlets; and 
a tie-in connector (bottom shown in Figure 5a coupled to a wellhead, not shown) coupled to the inlet of the flow control module assembly. wherein an equipment device is coupled to the tie-in connector.  
(Annotated Figure 5b)
 



 

    PNG
    media_image1.png
    257
    156
    media_image1.png
    Greyscale



 



 




14. (Original) The system of claim 13, wherein the equipment device is one of a manifold, a subsea tree or a subsea structure (wellhead - not shown).  
15. (Original) The system of claim 13, wherein the first flow control module assembly has at least three outlets (2, 3, 5).  
16. (Original) The system of claim 13, further comprising a second flow control module assembly coupled, in series, to the first flow control module assembly.  (Upper section of Annotated Figure 5b, annotated with 6, 7, 8, 9)
17. (Original) The system of claim 16, wherein an outlet of the at least two outlets (2, 3, 5) of the first flow control module is coupled to an inlet (6) of the second flow control module assembly.  
18. (Original) The system of claim 17, wherein the second flow control module assembly has at least one outlet (7, 8 , above 9).  
19. (Original) The system of claim 18, wherein a main line (6 to 8) of the second flow control module assembly is in fluid communication with a branch line (intersection of 2, 3, 4 extending toward 3) of the first flow control module assembly.  
20. (Original) A method of using a flow control module assembly, comprising: 
connecting a first flow control module assembly (lower section of Figure 5b) having at least one branch line (5) and a main line (extending from 1 to intersection of 2, 3, 4) to an equipment device (subsea wellhead not shown) comprising: 
connecting the main line of the first flow control module assembly to the equipment device; and 
flowing fluid through the main line of the first flow control module assembly to the at least one first branch line; and 
connecting a main line (extending from 6 toward 8) of a second flow control module (upper section of Figure 5b) to the at least one branch line (section extending from intersection of 2, 3, 4 toward 3) of the first flow control module and flowing the fluid from the first flow control module through the main line of the second flow control module.  
21. (Original) The method of claim 20, further comprising flowing the fluid through one or more branch lines (7, 8, 9) of the second flow control module.  
22. (Original) The method of claim 20, further comprising flowing the fluid through a flow control device (any of a number of valves visible in Figure 5b) disposed in at least one of the main line or the branch line. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679